MEMORANDUM **
Daniel Joseph Lang, a California state prisoner, appeals from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to deny a § 2254 petition, Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1126 (9th Cir.2006), and we affirm.
Lang contends that the California Board of Prison Terms’ (the “Board”) decision to deem him unsuitable for parole violated his due process rights. We conclude that the Board’s decision was supported by some evidence in the record. See id. at 1128-29.
To the extent Lang challenges the validity of his guilty plea and asserts related errors, we deny a certificate of appealability with respect to such claims. See 28 U.S.C. § 2253(c)(2).
The parties’ pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.